DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt of the Amendment, filed on September 22, 2020, is acknowledged.
Claims 1-23 are pending in the instant application.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 9-13, 15-17 and 19-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mueller (20180038559, cited by Applicant), Mueller hereinafter.
Regarding claim 1, Mueller discloses a white light source (1, ¶ [62], fig. 1) comprising: a light source (2, ¶ [63]) emitting short wavelength light (3, ¶ [64]) peaked at a peak wavelength of 570 nanometers or shorter; and a phosphor conversion component (5, ¶ [65]) including a light conversion layer (9, ¶ [67]) comprising a phosphor effective to convert the short wavelength light (3) to converted light (6, ¶ [65]), the light conversion layer (9) including light passages (10) comprising openings or passage material that does not comprise the phosphor and is light transmissive for the short wavelength light (3); wherein the light source (2) is disposed respective to the phosphor conversion component (5) so as to illuminate the light conversion layer (9) with the emitted short wavelength light (3) and to pass the short wavelength light (3) through the light passages (10).
Regarding claim 2, Mueller discloses that the phosphor conversion component (5) comprises: a light-transmissive substrate (¶ [67]) that is light transmissive for the short wavelength light (3); and said light conversion layer (9) disposed on the light-transmissive substrate (fig. 2A).
Regarding claim 4, Mueller discloses that the light transmissive substrate comprises a light transmissive plate (fig. 1).
Regarding claim 5, Mueller discloses that the light source (2) emits said short wavelength light (3) as a collimated light beam (laser, ¶ [36]) directed normal to a surface of the light transmissive plate (fig. 1).
Regarding claim 6, Mueller discloses that the phosphor conversion component (5) comprises: a reflective substrate that is reflective for the short wavelength light (3) and for the converted light (6); and said light conversion layer (9) disposed on the reflective substrate; wherein the light source (2) is disposed respective to the phosphor conversion component (5) so as to illuminate the light conversion layer (9) with the emitted short wavelength light (3) and to pass the short wavelength light (3) through the light passages (10) and reflect from the reflective substrate back through the light passages (10) (¶ [43]).
Regarding claim 7, Mueller discloses that the phosphor conversion component (5) comprises a phosphor wheel (112, ¶ [74], fig. 5A) including a disk arranged to rotate about a central axis (A, fig. 5B) of the disk and said light conversion layer (9) disposed on at least a periphery of the disk.
Regarding claim 9, Mueller discloses that the peak wavelength is 500 nanometers or shorter (¶ [64]).
Regarding claim 10, Mueller discloses that the converted light (6) has a peak wavelength of 490 nanometers or longer (yellow, ¶ [52]).
Regarding claim 11, Mueller discloses that the light conversion layer (9) has a thickness (100 to 200 μm, ¶ [67]) that is at least three times a light penetration depth of the short wavelength light (3) in the light conversion layer (9).
Regarding claim 12, Mueller discloses a phosphor conversion component (5, ¶ [65], fig. 1) comprising: a substrate (¶ [67]); a light conversion layer (9, ¶ [67]) disposed on the substrate and comprising a phosphor effective to convert short wavelength light (3, ¶ [64]) having a peak wavelength of 570 nanometers or shorter to converted light (6, ¶ [65]); wherein the light conversion layer (9) includes light passages (10) comprising openings or passage material that does not comprise the phosphor and is light transmissive for the short wavelength light (3).  
Regarding claim 13, Mueller discloses that the substrate is a light-transmissive substrate (¶ [67]) that is light transmissive for the short wavelength light (3).
Regarding claim 15, Mueller discloses that the light transmissive substrate comprises a light transmissive plate (fig. 1).
Regarding claim 16, Mueller discloses that the substrate is a reflective substrate that is reflective for the short wavelength light (3) and for the converted light (6) (¶ [43]).  
Regarding claim 17, Mueller discloses that the phosphor conversion component (5) comprises a phosphor wheel (112, ¶ [74], fig. 5A) including a disk arranged to rotate about a central axis (A, fig. 5B) of the disk and said light conversion layer (9) disposed on at least a periphery of the disk.
Regarding claim 19, Mueller discloses that the converted light (6) has a peak wavelength of 490 nanometers or longer (yellow, ¶ [52]).
Regarding claim 20, Mueller discloses that the light conversion layer (9) has a thickness (100 to 200 μm, ¶ [67]) that is at least three times a light penetration depth of the short wavelength light (3) in the light conversion layer (9).
Regarding claim 21, Mueller discloses a white light generation method comprising: emitting short wavelength light (3, ¶ [64]) peaked at a peak wavelength of 570 nanometers or shorter; passing the short wavelength light (3) through at least a light conversion layer (9, ¶ [67]) of a phosphor conversion component (5, ¶ [65]) wherein the light conversion layer (9) comprises a phosphor that converts the short wavelength light (3) to converted light (6) and wherein the light conversion layer (9) has light passages (10) comprising openings or passage material that does not comprise the phosphor and is light transmissive for the short wavelength light (3) whereby a portion of the short wavelength light (3) passes through the light passages (10) without being converted to converted light (6); and outputting white light (¶ [52]) comprising a mixture of the converted light (6) and the portion of the short wavelength light (3) that passes through the light passages (10) without being converted to converted light (6) .  
Regarding claim 22, Mueller discloses that the phosphor conversion component (5) further includes a reflective substrate (¶ [67]) and the passing of the short wavelength light (3) through at least the light conversion layer (9) of the phosphor conversion component (5) further comprises reflecting the converted light (6) and the portion of the short wavelength light (3) that passes through the light passages (10) without being converted to converted light (6) off the reflective substrate (¶ [52]).
Regarding claim 23, Mueller discloses that the phosphor conversion component (5) comprises a phosphor wheel (112, ¶ [74], fig. 5A) and the method further comprises rotating the phosphor wheel (112) about an axis (A, fig. 5B) during the emitting, passing, and outputting operations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (20180038559, cited by Applicant), Mueller hereinafter, in view of Lai (CN 104100898 A, machine translation attached), Lai hereinafter.
Regarding claim 3, Mueller discloses the claimed invention according to claim 1.
However, Mueller fails to exemplify that the light transmissive substrate comprises light scattering particles.
In the same field of endeavor, Lai discloses a light transmissive substrate (62, ¶ [62], fig. 2) comprising light scattering particles (64), in order to provide good light uniformity and stable chromaticity.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to have the light transmissive substrate comprises light scattering particles as taught by Lai in the device of Mueller, in order to provide good light uniformity and stable chromaticity.
Regarding claim 14, Mueller discloses the claimed invention according to claim 13.
However, Mueller fails to exemplify that the light transmissive substrate comprises light scattering particles.
In the same field of endeavor, Lai discloses a light transmissive substrate (62, ¶ [62], fig. 2) comprising light scattering particles (64), in order to provide good light uniformity and stable chromaticity.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to have the light transmissive substrate comprises light scattering particles as taught by Lai in the device of Mueller, in order to provide good light uniformity and stable chromaticity.

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if at least one the limitations indicated below where included in the base claim, respectively.
Regarding claim 8, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 8, and specifically comprising the limitation directed to the light passages have a lateral dimension that is less than or equal to 20 times the peak wavelength of the short wavelength light.
Regarding claim 18, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 18, and specifically comprising the limitation directed to the light passages have a lateral dimension that is less than or equal to 20 times the peak wavelength of the short wavelength light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/           Examiner, Art Unit 2879         

/Mariceli Santiago/            Primary Examiner, Art Unit 2879